Dear Mr. Smith:
We have received your correspondence of June 25, 1992 requesting our opinion on the following question:
     "Can the Used Motor Vehicle and Parts Commission license and regulate dealers in used parts or used accessories without defining those terms?"
Pursuant to La. R.S. 32:772, the legislature vested the Used Motor Vehicle and Parts Commission with both rulemaking and adjudicatory powers necessary for the Commission to enforce La. R.S. 32:773 et. seq. Therefore, these powers may be used to regulate and license dealers in used parts or used accessories of motor vehicles La. R.S. 32:773(2).
The Commission need not undertake rulemaking proceedings to define dealers in used parts or used accessories of motor vehicles because the Commission is given discretion to announce its policy in ad hoc adjudicatory proceeding.  SEC v. Chenery Corp., 332 U.S. 194, 67 S.Ct. 1575, 91 L. Ed. 1995
(1947); NLRB v. Bell Aerospace Co., 416 U.S. 267,94 S. Ct., 1757, 40 L.Ed.2d 134 (1974); Giles Lowery Stockyards v. Department of Agriculture, 565 F.2d 321 (5th Cir. 1977); Avoyelles Sportsmen's League v. Marsh, 715 F.2d 897 (5th Cir. 1983).
If we can be of further assistance, please do not hesitate to contact us.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: TAMERA R. VELASQUEZ, Chief, Consumer Protection
TRV/yb